Per Curiam.
The decision of this court in Usry v. Bostick, 112 Ga. App. 76 (143 SE2d 781) having been reversed as to the holding in the third division by the Supreme Court in Bostick v. Usry, 221 Ga. 647 (146 SE2d 882) because of our erroneous construction of the language used by plaintiff’s counsel in his argument, the judgment heretofore entered as to that is vacated and the judgment of the trial court in denying a new trial is affirmed.

Judgment affirmed.


Nichols, P. J., Eberhardt and Parnell, JJ., concur.